Citation Nr: 1231754	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  06-13 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a increased rating for diabetic peripheral neuropathy of the right lower extremity, rated 40 percent.  

2.  Entitlement to an increased rating for diabetic peripheral neuropathy of the left lower extremity, rated 40 percent.  

3.  Entitlement to an increased initial disability rating for diabetic peripheral neuropathy of the right upper extremity, rated 10 percent prior from May 16, 2005, to December 15, 2009, and 30 percent as of December 15, 2009.

4.  Entitlement to an increased initial disability rating for diabetic peripheral neuropathy of the left upper extremity, rated 10 percent prior from May 16, 2005, to December 15, 2009, and 20 percent as of December 15, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from A July 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for diabetic peripheral neuropathy of the upper extremities and awarded separate 10 percent ratings effective May 16, 2005; and denied ratings in excess of 20 percent for diabetic peripheral neuropathy of the lower extremities.  A January 2012 rating decision granted increased ratings for of 30 percent for right upper extremity and 20 percent for the left upper extremity, effective December 15, 2009.  The January 2012 rating decision also granted 40 percent ratings for the left and right lower extremities, effective May 16, 2005.  However, as those increases do not represent a total grants of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This case was remanded in October 2010 for additional development.


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the bilateral lower extremities is not manifested by more than moderately severe incomplete paralysis of the sciatic nerve.  

2.  Prior to December 15, 2009, the Veteran's peripheral neuropathy of the bilateral upper extremities was manifested by occasional numbness and tingling in the arm resulting in no more than mild incomplete paralysis.  

3.  As of December 15, 2009, the Veteran's peripheral neuropathy of the bilateral upper extremities has been manifested by numbness of both hands with reduced strength of hand grip and diminished deep tendon reflexes resulting in no more than moderate incomplete paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for ratings in excess of 40 percent for peripheral neuropathy of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124, 4.124a, Diagnostic Code 8520 (2011).

2.  The criteria for an increased rating of 20 percent, but not greater, for peripheral neuropathy of the bilateral upper extremities have been met prior to December 15, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124, 4.124a, Diagnostic Codes 8514, 8715 (2011). 

3.  As of December 15, 2009, the criteria for a rating higher than 30 percent for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Codes 8514, 8715 (2011).

4.  As of December 15, 2009, the criteria for a rating higher than 20 percent for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Codes 8514, 8715 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the Veteran and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence the Veteran is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the Veteran to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in June 2005, November 2006, May 2009, and October 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the March 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained multiple examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A July 2006 rating decision granted service connection for diabetic peripheral neuropathy of the upper extremities and awarded separate 10 percent ratings effective May 16, 2005, and denied ratings in excess of 20 percent for diabetic peripheral neuropathy of the lower extremities.  A January 2012 rating decision increased the rating of peripheral neuropathy of the bilateral lower extremities to 40 percent effective May 16, 2005, raised the disability rating of the right upper extremity to 30 percent, effective December 15, 2009, and raised the disability rating of the left upper extremity to 20 percent, effective December 15, 2009.  However, as those increases do not represent a total grants of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  Also, when making determinations as to the appropriate rating to be assigned, VA must take into account the Veteran's entire medical history and circumstances.  38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2011).  Disability from neurological disorders is rated from 0 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, moderately severe, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2011).

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2011).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by those organic changes is moderate incomplete paralysis.  38 C.F.R. § 4.123 (2011).  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2011).  

Peripheral neuropathy of the Lower Extremities

The Veteran's peripheral neuropathy of the lower extremities is rated 40 percent under Diagnostic Code 8520, used for rating paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).

Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating, moderate incomplete paralysis of the sciatic nerve warrants a 20 percent rating, moderately severe incomplete paralysis of the sciatic nerve warrants a 40 percent rating, and severe incomplete paralysis of the sciatic nerve with marked muscular atrophy warrants a 60 percent rating.  An 80 percent rating is warranted for complete paralysis of the sciatic nerve with the feet dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or, very rarely, lost.  38 C.F.R. § 4.124a (2011).

In May 2005, the Veteran reported that he had sharp pains, cramps, extreme numbness, burning, and pricking in the toes, feet, and legs.  He reported it was worse at night.  He further reported that he had a loss of balance and coordination, and extreme sensitivity to touch.  He reported weakness in the ankles.  

In a June 2005 VA examination, the Veteran reported that he had sharp pain, cramping, and extreme numbness and tingling with burning in his feet.  He reported that the sensation was constant and worsened at night.  He also reported a loss of balance and incoordination and reported a weakness in his feet with difficulty ascending and descending stairs.  He used a cane for support.  Motor examination revealed normal tone and bulk with no wasting or fasciculations.  He had 5/5 movement in the proximal lower extremities.  Of the distal lower extremity, the Veteran had 4+/5 movement on foot flexion, extension, eversion, and inversion, bilaterally.  His sensation was decreased to light touch, pinprick, and vibration.  He was unable to walk on his toes and heels and unable to do tandem gait.  Romberg testing was positive, his reflexes were symmetrically depressed throughout, and his plantar flexor responses were bilateral.  The impression was sensorimotor neuropathy of the lower extremities.  

In a May 2006 VA examination, the Veteran reported that he had numbness and tingling with severe pain in the legs, especially at night.  He reported a history of flare-ups with pain, weakness, fatigue, and functional loss.  The examiner noted that the Veteran's right ankle movements were restricted because of stabilization of the ankle with a pin.  The Veteran exhibited weakness in his right foot.  He also exhibited numbness, paresthesias, and pain.  He denied paralysis, tremors, stiffness, and dysesthesias.  A motor examination of the bilateral lower extremities revealed that his distal and proximal muscles were affected and his muscle strength was three, bilaterally.  He had impairment in dorsiflexion and plantar flexion at the ankle, knee extensors and flexors, and hip flexors.  The affected nerve was the femoral sciatic nerve and its branches.  The sensory examination revealed that all sensory modalities were decreased in a stocking pattern.  He had decreased vibration in the foot and up to the mid-leg, decreased pain in the distal leg and foot, decreased light touch sensation to the distal leg and foot, and normal position sense.  He had no muscle atrophy but the examiner noted abnormal muscle tone or bulk.  There was no evidence of tremors, tics, or other abnormal movements.  His gait and balance were normal and there was no abnormal plantar reflex, a positive Babinski.  The function of the joints was not affected by the nerve disorder.  Deep tendon reflexes were 1+ knee jerk, bilaterally, and 0 ankle jerk, bilaterally.  

The examiner noted the Veteran had nerve dysfunction with paralysis, neuritis, and neuralgia present.  He had decreased concentration, decreased mobility, decreased manual dexterity, problems with lifting and carrying, lack of stamina, weakness, fatigue, and decreased strength in the lower extremities.  The examiner further noted that since the Veteran broke his ankle, he has had some restriction of foot movements such as difficulty taking a few steps and lifting the foot off the ground.  He has been using a cane to walk.  

In statements received in August 2006 and November 2006, the Veteran reported severe and sharp pains, cramps, extreme numbness, burning, and pricking in the toes, feet, and legs.  He reported a loss of balance and coordination in addition to weakness in the ankles.  He reported that his feet had an extreme sensitivity to touch, even light touch.  He also reported that he could not sit or stand for long periods.  

In a December 2009 VA examination, the Veteran reported that he had been experiencing progressive numbness, tingling, and burning of the feet which gradually increased in severity and extended up his legs to the level of his knees.  He reported that he tended to lose his balance and fall and had been using a cane to assist in ambulation.  He had normal muscle strength, tone, and coordination in the lower extremities.  There was no evidence of muscle atrophy, no fasciculations, no tremor or other involuntary movements.  He had diminished deep tendon reflexes in the lower extremities and no pathologic reflexes.  He has diminished sensory perception to light touch, pinprick, vibration, and proprioception distally in the lower extremities.  Heel to shin coordination and rapid alternating movements were intact.  The diagnosis was progressive, distal diabetic polyneuropathy of the lower extremities.  

VA medical records show complaints of pain and numbness in the bilateral lower extremities.  

In a November 2010 VA examination, the Veteran reported that he experienced numbness, tingling, and pain in the lower extremities.  He reported that the numbness went up to his ankles, the tingling and burning went up to his ankles, and the pain went up to his knees.  He further reported that he had weakness in the entire legs at times.  He reported that he used a cane when his legs felt weak.  A reflex examination indicated that the Veteran was hypoactive in bilateral knee jerk and bilateral ankle jerk.  His plantar reflexes were normal, bilaterally.  A sensory examination revealed he had decreased vibration bilaterally in the feet and half way up the calf of the right lower extremity and the distal half calf of the left lower extremity.  He had decreased pain, pinprick, light touch, and temperature bilaterally in the feet and distal half calf.  There was no evidence of dysesthesias.  A motor examination revealed 3/5 movement on hip flexion and extension; 3/5 movement on knee flexion and extension; and 4/5 movement on ankle dorsiflexion, ankle plantar flexion, and great toe extension.  His muscle tone was normal, there was no gait abnormality, no imbalance or tremor, and no evidence of fasciculations.  The examiner noted that the function of the joints was not affected by the nerve disorder.  The Veteran had mild difficulty with tandem gait and mild swaying with Romberg testing.  The diagnosis was peripheral neuropathy resulting in decreased mobility, manual dexterity, problems with lifting and carrying, difficulty reaching, decreased strength in the lower extremities, and pain. 

In a December 2011 addendum, the examiner indicated that the Veteran's peripheral neuropathy in the lower extremities represented moderately severe paralysis.  In a February 2012 addendum, the examiner noted that and EMG/NCS was not ordered during the November 2010 examination because the test was not necessary to diagnose neuropathy due to diabetes mellitus.  The examiner noted that a diagnosis of diabetic neuropathy could be made on physical findings alone and the Veteran had sensory, motor, and reflex changes consistent with diabetic neuropathy.  

The Board finds that the evidence does not show that a rating in excess of 40 percent was warranted for lower extremity peripheral neuropathy of either extremity at any time covered by this claim.  During the December 2009 and November 2010 VA examinations the Veteran reported progressive numbness, tingling, and burning of his feet and extending up his legs to his knees.  He also reported weakness that necessitated the use of a cane to aid in ambulation.  The Veteran exhibited decreased sensory perception to light touch, pinprick, vibration, position sense, and temperature in the lower extremities.  There was no evidence of atrophy.  Moreover, the December 2011 examiner determined that the Veteran's lower extremities symptoms represented moderately severe paralysis, which is within the 40 percent disability rating criteria.  

The Board recognizes that peripheral nerve disability characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2011).  While the Veteran complains of sensory disturbances, pain, and the evidence shows loss of reflexes and sensory disturbances, the evidence does not show muscle atrophy.  While there was abnormal tone of the muscles on the most recent examination, atrophy was specifically found to not be present.  Therefore, the Board finds that the Veteran does not exhibit all of the factors that would be shown for severe incomplete paralysis of the sciatic nerves.  The Board finds that the lower extremity perihperal neuropathy more nearly approximates moderately severe paralysis of the sciatic nerves, consistent with the currently assigned 40 percent ratings.  Therefore, the Board finds that the Veteran's symptoms do not more nearly approximate a disability rating of 60 percent as the preponderance of the evidence is against a finding of severe incomplete paralysis with marked muscular atrophy.

The Board has considered the lay statements of the Veteran that a higher rating is warranted based on the extent of his disabilities.  However, while these statements are competent, credible, and have some probative value, the Board finds that the entirety of the evidence does not show that the criteria for a rating in excess of 40 percent are met or approximated.  

The issue of an whether referral for consideration of an extra-schedular rating was warranted was also considered.  38 C.F.R. § 3.321(b)(1) (2011).  To determine whether referral for extraschedular consideration is warranted, first, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App 111 (2008).  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities with the criteria found in the rating schedule.  The Board finds that the Veteran's peripheral neuropathy of the bilateral lower extremities symptomatology is fully addressed by the rating criteria under which the disability is rated.  The Veteran's symptoms such as burning, tingling, numbness, pain, and other complaints are contemplated by the currently assigned ratings.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities and provide for higher ratings, which are shown to be not warranted in this case.  Furthermore, the evidence does not show frequent hospitalization or marked interference with employment beyond that contemplated by the assigned ratings.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).  

Accordingly, the Board finds that the preponderance of the evidence is against the claims for increased ratings for peripheral neuropathy of the lower extremities at any time under appeal and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Peripheral neuropathyof the Upper Extremities

The Veteran's peripheral neuropathy of the upper extremities was previously rated under Diagnostic Code 8715, used for rating neuralgia of the median nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8715 (2011).  

A 10 percent rating is warranted for mild incomplete paralysis of the median nerve of either upper extremity.  A 20 percent rating is warranted for moderate incomplete paralysis of the minor upper extremity.  A 30 percent rating is warranted for moderate incomplete paralysis of the major upper extremity.  A 40 percent rating is warranted for severe incomplete paralysis of the minor upper extremity.  A 50 percent rating is warranted for severe incomplete paralysis of the major upper extremity.  A 60 percent rating is warranted for complete paralysis of the minor upper extremity with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of the index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  A 70 percent rating is warranted for complete paralysis of the major upper extremity.  38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8615, 8715 (2011).  

In a January 2012 rating decision, the RO determined that the most closely analogous Diagnostic Code was 8514, used for rating paralysis of the musculospiral nerve (radial nerve).  38 C.F.R. § 4.124a, Diagnostic Code 8514 (2011).  

Under Diagnostic Code 8514, complete paralysis, as demonstrated by drop of the hand and fingers; wrist and fingers perpetually flexed; the thumb adducted falling within the line of the outer border of the index fingers; inability to extend the hand at the wrist, extend proximal phalanges of the fingers, extend thumb, or make lateral movement of the wrist; supination of hand, extension and flexion of elbow weakened; the loss of synergic motion of extensors impairs the hand grip seriously; and total paralysis of the triceps occurring only as the greatest rarity, is rated 70 percent for the major extremity and 60 percent for the minor extremity.  Severe incomplete paralysis is rated 50 percent for the major extremity and a 40 percent for the minor extremity.  Moderate incomplete paralysis is rated 30 percent for the major extremity and 20 percent for the minor extremity.  Mild incomplete paralysis is rated 20 percent for the major or minor extremity.  38 C.F.R. § 4.124a, Diagnostic Codes 8514, 8614, 8714 (2011).  

In a June 2005 statement, the Veteran reported that he experienced severe sharp pains, cramps, extreme numbness, burning, and pricking in his hands and arms sometimes.  

In a June 2005 VA examination, the Veteran reported that his hand became numb and tingled on occasion.  He reported that his symptoms were not as bad as the symptoms in his lower extremities.  A motor examination revealed normal tone and bulk and 5/5 movement in the bilateral upper extremities.  Finger-to-nose coordination was intact and there was no dysmetria.  

In a May 2006 VA examination, the Veteran reported numbness, paresthesias, and pain.  A motor examination revealed normal strength in the bilateral upper extremities.  His muscle strength was 5/5 and he had motor function impairment in the form of flexion and extension at the shoulder, elbow, and wrist.  The affected nerves include the median, ulnar, radial, axillary, and musculocutaneous.  The upper limb sensations were normal.  Although the Veteran complained of intermittent numbness in the arms, the examination was normal.  Deep tendon reflexes were 1+ for bilateral triceps, biceps, and brachioradialis.  The diagnosis was sensory motor peripheral neuropathy.  The examiner noted the Veteran had nerve dysfunction with paralysis, neuritis, and neuralgia present.  He had decreased concentration, decreased mobility, decreased manual dexterity, problems with lifting and carrying, lack of stamina, and weakness or fatigue.

In statements received in August 2006 and November 2006 the Veteran reported severe and sharp pains, cramps, extreme numbness, burning, and pricking sometimes in the hands and arms.  

In a December 2009 VA examination, the Veteran reported that he had been experiencing numbness of both hands with reduced strength of hand grip bilaterally.  The Veteran reported that he was right handed.  He had normal muscle strength of the upper extremities.  There was no evidence of muscle atrophy, fasciculations, tremor, or other involuntary movements.  He had diminished deep tendon reflexes in the upper extremities and no pathologic reflexes.  He also had diminished sensory perception to light touch, pinprick, vibration, and proprioception distally in the upper extremities.  Finger to nose coordination and rapid alternating movements were intact.  The diagnosis was progressive, distal diabetic polyneuropathy of the upper extremities.  

In a November 2010 VA examination, the Veteran reported numbness, tingling, weakness, and pain in the arms.  He further reported tingling and burning from the elbows down with less numbness in the arms.  A reflex examination indicated that the Veteran was hypoactive in the biceps, triceps, brachioradialis, and finger jerk.  A sensory examination revealed he had decreased vibration, pain, pinprick, position sense, light touch, and temperature in the fingers of the bilateral upper extremities.  There was no evidence of dysesthesias.  A motor examination revealed 5/5 movement on bilateral elbow flexion, elbow extension, wrist flexion, wrist extension, finger flexion, finger abduction, and thumb opposition.  His muscle tone was normal, there was no imbalance or tremor, and no evidence of fasciculations.  The examiner noted that the function of the joints was not affected by the nerve disorder.  The diagnosis was peripheral neuropathy resulting in decreased mobility, decreased manual dexterity, problems with lifting and carrying, difficulty reaching, decreased strength in the upper extremities, and pain.  The examiner noted that the findings suggested some worsening in that sensory findings were not present previously.  

In a December 2011 addendum, the examiner indicated that the Veteran's peripheral neuropathy in the upper extremities represented moderate paralysis.  In a February 2012 addendum, the examiner noted that and EMG/NCS testing was not ordered during the November 2010 examination because the test was not necessary to diagnosis neuropathy due to diabetes mellitus.  The examiner noted that a diagnosis of diabetic neuropathy could be made on physical findings alone and the Veteran had sensory, motor, and reflex changes consistent with diabetic neuropathy.

The Board finds that the evidence does not show that a rating in excess of 10 percent was warranted prior to December 15, 2009, under Diagnostic Code 8715 for disability of the median nerve.  During the June 2005 examination the Veteran reported his hand became numb and tingled on occasion.  He had normal tone and bulk and 5/5 movement in the bilateral upper extremities.  In May 2006, a motor examination revealed normal strength in the bilateral upper extremities.  His muscle strength was 5/5 and he had motor function impairment in the form of flexion and extension at the shoulder, elbow, and wrist.  Moreover, while the Veteran reported intermittent numbness in the arms, the examination was normal.  Additionally, the June 2005 and May 2006 VA examinations show neither evidence of diminished sensory perception nor evidence of incomplete paralysis that was more than mild.  

However, considering those findings, the Board finds that the evidence warrants a 20 percent disability rating for the bilateral upper extremities under Diagnostic Code 8514 for mild incomplete paralysis of the musculospiral nerve.  The Board therefore concludes that an rating of 20 percent for the Veteran's bilateral upper extremities is warranted prior to December 15, 2009.  38 C.F.R. §§ 4.124, 4.124a, Diagnostic Code 8514 (2011).  However, the Board finds that the criteria for a rating greater than 10 percent were not met prior to December 15, 2009, because moderate incomplete paralysis of the musculspiral nerve was not shown.  Prior to December 15, 2009, the evidence shows complaints of pain and numbness, with some findings of decreased strength, stamina, dexterity, and mobility.  However, the Board finds that the evidence does not show moderate incomplete paralysis of the musculospiral nerve, or moderate incomplete paralysis of the median nerve.  The Board finds that the overall effect of the Veteran's disability was not moderate.

The Board also finds that the evidence does not show that a rating in excess of 30 percent is warranted for the right upper extremity as of December 15, 2009.  Nor is a rating in excess of 20 percent for the left upper extremity warranted as of December 15, 2009.  During the December 2009 VA examination, the Veteran reported experiencing numbness of both hands with reduced strength of hand grip bilaterally.  In November 2010 he reported tingling and burning from the elbows down with less numbness in the arms.  The Veteran exhibited decreased sensory perception to light touch, pinprick, vibration, position sense, and temperature in the bilateral upper extremities.  There was no evidence of atrophy.  The December 2011 examiner determined that the Veteran's upper extremities symptoms represented moderate paralysis.  The evidence does not show, nor does the Veteran allege, that he has complete paralysis of any nerve of the upper extremities.  The Board also finds that the evidence does not show more than moderate incomplete paralysis of the median nerve or musculospiral nerve.  The evidence does not show muscle atrophy or a level of incoordination or diminished function that would warrant a finding of severe incomplete paralysis. 

Therefore, the Board finds that the Veteran's symptoms do not more nearly approximate a disability rating in excess of 30 percent in the right upper extremity, the Veteran's dominant hand, or a disability rating in excess of 20 percent in the left upper extremity as the preponderance of the evidence is against a finding of severe incomplete paralysis of the musculospiral nerve (radial nerve) or median nerve, of moderate incomplete paralysis of the ulnar nerve, or of complete paralysis of the musculocutaneous nerve.  38 C.F.R. § 4.124a, Diagnostic Codes 8514, 8515, 8516, 8517 (2011).  

The Board has considered the lay statements of the Veteran that a higher rating is warranted based on the extent of his disabilities, however, while these statements are competent, credible, and probative, the entirety of the evidence does not show that the criteria for increased ratings, beyond those assigned, are met or approximated.  

The issue of an whether referral for consideration of an extra-schedular rating was warranted was also considered.  38 C.F.R. § 3.321(b)(1) (2011).  To determine whether referral for extraschedular consideration is warranted, first, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App 111 (2008).  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected peripheral neuropathy of the upper extremities with the criteria found in the rating schedule.  The Board finds that the Veteran's peripheral neuropathy of the bilateral upper extremities symptomatology is fully addressed by the rating criteria under which the disability is rated.  The Veteran's symptoms which result in symptoms such as tingling, burning, numbness in the arms, and other complaints that are contemplated by the currently assigned ratings.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities and provide for higher ratings, which are shown to be not warranted in this case.  Furthermore, the evidence does not show frequent hospitalization or marked interference with employment beyond that contemplated by the assigned ratings.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for increased rating for peripheral neuropathy of the bilateral upper extremities, beyond those already assigned, at any time under appeal and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).















	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a disability rating for diabetic peripheral neuropathy of the right lower extremity in excess of 40 percent is denied.  

Entitlement to a disability rating for diabetic peripheral neuropathy of the left lower extremity in excess of 40 percent is denied.  

Entitlement to an initial disability rating of 20, but no higher, for diabetic peripheral neuropathy of the right upper extremity is granted, as of May 16, 2005.

Entitlement to an initial disability rating of 20, but no higher, for diabetic peripheral neuropathy of the left upper extremity is granted, as of May 16, 2005.

Entitlement to a disability rating for diabetic peripheral neuropathy of the right upper extremity in excess of 30 percent, as of December 15, 2009, is denied.  

Entitlement to a disability rating for diabetic peripheral neuropathy of the left upper extremity in excess of 20 percent, as of December 15, 2009, is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


